ri
i
By
= named
om!

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Ln eee ere

FEB 21 2020 |
Travelers Property Casualty Company of America, : oo
Plaintiff,
18 CV 08455 (AJN)
_V—
ORDER
Bilotta Home Center, Inc. et al,
Defendants.

 

 

ALISON J. NATHAN, District Judge:

Due to the Court’s unavailability, the post discovery conference previously scheduled for

Friday, April 10, 2020 at 3:45 p.m. is hereby adjourned to Tuesday, April 21, 2020 at 3 p.m.

SO ORDERED. ‘ [1] a
Dated: Feb Z{ _, 2020 J ls $i

New York, New York

 

ALISON J. NATHAN
United States District Judge

 
